DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie L. Willatt on 05/27/2022.
The application has been amended as follows: 

Please replace Claim 1 with - 1.  (Currently Amended) A computer implemented method of controlling a virtual agent by organizing task flow, comprising: 
	performing a task cycle, wherein the task cycle includes performing the following operations for at least one user:
receiving a user utterance from a user, the user utterance including a first task;
using artificial intelligence to identify the first task from the user utterance;
obtaining a set of rules related to a plurality of tasks, wherein the plurality of tasks includes at least the first task and the set of rules comprise the following:
mapping context variables from one task to another task within the plurality of tasks, wherein the context variables include values corresponding to the tasks and/or to characteristics of the tasks and wherein the values indicate relationships between the tasks and/or the characteristics of the tasks;
defining one or more tasks of the plurality of tasks as predecessors of one or more of the other tasks of the plurality of tasks;
invoking a task of the plurality of tasks based on the value of a context variable; and
adding constraints on the plurality of tasks, such that either: (1) one task of the plurality of tasks is mutually exclusive with another task of the plurality of tasks or (2) one task of the plurality of tasks is compulsory with another task of the plurality of tasks; 
executing the first task;
applying the set of rules to the plurality of tasks; 
running a probabilistic graphical model on the plurality of tasks to determine, for each combination of the first task and another task of the plurality of tasks, a probability that the task cycle includes both the first task and the other task;
determining a second task based on both the application of the set of rules and the probability of being included in the task cycle with the first task;
recommending to the user the second task; and
monitoring the user’s response to the recommendation of the second task.

Please replace Claim 2 with - 2.  (Currently Amended) The computer implemented method of claim 1, further comprising: 
	in response to performing a threshold number of task cycles for a single user, updating the probabilistic graphical model using a maximum likelihood estimator based on the the recommendation of the second task during the task cycles of the threshold number of task cycles.

Please replace Claim 8 with - 8.  (Currently Amended) A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to:
perform a task cycle, wherein the task cycle includes performing the following operations for at least one user:
receive a user utterance from a user, the user utterance including a first task;
use artificial intelligence to identify the first task from the user utterance;
obtain a set of rules related to a plurality of tasks, wherein the plurality of tasks includes at least the first task and the set of rules comprise one or more of the following:
map context variables from one task to another task within the plurality of tasks, wherein the context variables include values corresponding to the tasks and/or to characteristics of the tasks and wherein the values indicate relationships between the tasks and/or the characteristics of the tasks;
defining one or more tasks of the plurality of tasks as predecessors of one or more of the other tasks of the plurality of tasks;
invoking a task of the plurality of tasks based on the value of a context variable; and
adding constraints on the plurality of tasks, such that either: (1) one task of the plurality of tasks is mutually exclusive with another task of the plurality of tasks or (2) one task of the plurality of tasks is compulsory with another task of the plurality of tasks; and
execute the first task;
apply the set of rules to the plurality of tasks; 
run a probabilistic graphical model on the plurality of tasks to determine, for each combination of the first task and another task of the plurality of tasks, a probability that the task cycle includes both the first task and the other task; 
determine a second task based on both the application of the set of rules and the probability of being included in the task cycle with the first task;
recommend to the user the second task; and
monitor the user’s response to the recommendation of the second task.

Please replace Claim 9 with - 9.  (Currently Amended) The non-transitory computer-readable medium storing software of claim 8, wherein the instructions, upon execution, further cause the one or more computers to:
in response to performing a threshold number of task cycles for a single user, update the probabilistic graphical model using a maximum likelihood estimator based on the 

Please replace Claim 15 with - 15.  (Currently Amended) A system for controlling a virtual agent by organizing a task flow, comprising: 
	one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to:
perform a task cycle, wherein the task cycle includes performing the following operations for at least one user:
receive a user utterance from a user, the user utterance including a first task;
use artificial intelligence to identify the first task from the user utterance;
obtain a set of rules related to a plurality of tasks, wherein the plurality of tasks includes at least the first task and the set of rules comprise one or more of the following:
map context variables from one task to another task within the plurality of tasks, wherein the context variables include values corresponding to the tasks and/or to characteristics of the tasks and wherein the values indicate relationships between the tasks and/or the characteristics of the tasks;
defining one or more tasks of the plurality of tasks as predecessors of one or more of the other tasks of the plurality of tasks;
invoking a task of the plurality of tasks based on the value of a context variable; and
adding constraints on the plurality of tasks, such that either: (1) one task of the plurality of tasks is mutually exclusive with another task of the plurality of tasks or (2) one task of the plurality of tasks is compulsory with another task of the plurality of tasks; and
execute the first task;
apply the set of rules to the plurality of tasks; 
run a probabilistic graphical model on the plurality of tasks to determine, for each combination of the first task and another task of the plurality of tasks, a probability that the task cycle includes both the first task and the other task; 
determine a second task based on both the application of the set of rules and the probability of being included in the task cycle with the first task;
recommend to the user the second task; and
monitor the user’s response to the recommendation of the second task.

Please replace Claim 16 with - 16.  (Currently Amended) The system of claim 15, wherein the stored instructions are further operable, when executed by the one or more computers, to cause the one or more computers to:
in response to performing a threshold number of task cycles for a single user, updating the probabilistic graphical model using a maximum likelihood estimator based on the 

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of Lee in view of Fikani teach many of the limitations of the claims. However, neither Lee nor Fikani teach the limitations of the amended claims, including the determining of the probability that both tasks are included in the task cycle, and determining the second task based on the rules and the probability, when considered with the other limitations of the claims. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations of the amended claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0213509 A1 Abstract teaches task management dependent on relations and context data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658